Exhibit 10.41




CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) dated as of
January 24, 2017 (“Effective Date”) is made by and between ClubCorp Holdings,
Inc., a Nevada corporation (the “Company”), and Ingrid J. Keiser, an executive
employee of the Company (the “Executive”).
BACKGROUND AND PURPOSES
The Company has determined that it is in the best interests of the Company and
its stockholders to assure that the Company will have the continued service of
the Executive, despite the possibility or occurrence of a Change in Control, and
to reward the Executive for his or her contributions in connection with
implementing a Change in Control. The Company has determined it to be imperative
to encourage the Executive’s full attention and dedication to the Company and to
provide the Executive with compensation and benefits arrangements upon a Change
in Control. This Agreement is intended to accomplish these objectives.
In consideration of the mutual covenants contained herein, the Company and the
Executive agree as follows:
ARTICLE I.
CERTAIN DEFINITIONS
When used in this Agreement, the terms specified below shall have the following
meanings:
1.1    “Accrued Obligations” means
(a)    any unpaid base salary through the Termination Date, paid in accordance
with the Company’s normal payroll policies as if the Executive were an employee;
(b)    any bonus earned but unpaid under the Company’s annual incentive plan
with respect to the fiscal year ending immediately preceding the Termination
Date, paid when such bonus would have ordinarily been paid in accordance with
the Company’s annual incentive plan, and disregarding any requirement of being
employed on the date of payment;
(c)    only if during the term of this Agreement, there shall be a Change in
Control, the Company terminates the Executive’s employment for any reason other
than Cause and other than the Executive’s death or Disability, and the
Termination Date is during the Post-Change Period, or if the Executive shall
terminate his or her employment for Good Reason during the Post-Change Period,
any bonus earned but unpaid under the Company’s annual incentive plan with
respect to the fiscal year during which the Termination Date occurred, paid on a
prorated basis for the period of employment by multiplying the bonus by a
fraction, the numerator of which is the number of days in the fiscal year
through the Termination Date, and the denominator of which is 365, payable when
such bonus would have ordinarily been paid in accordance with the Company’s
annual incentive plan, and disregarding any requirement of being employed on the
date of payment;


1



--------------------------------------------------------------------------------

Exhibit 10.41




(d)    reimbursement for any unreimbursed expenses incurred through the
Termination Date paid in accordance with the Company’s normal reimbursement
procedures; and
(e)    any other vested amounts and vested benefits the Executive is entitled to
receive under any employee benefit plan of the Company in accordance with the
terms of such plans or as required by law, including without limitation earned
and accrued vacation pay.
1.2    “Affiliate” means any corporation, trade or business that controls, is
controlled by or is under common control with the Company as defined in Section
414(b) or (c) of the Code.
1.3    “Board” means the Company’s board of directors.
1.4    “Cause” means (a) the Company or one of its Affiliates having “cause” to
terminate the Executive’s employment or service, as defined in any employment or
consulting agreement between the Executive and the Company or one of its
Affiliates in effect on the Termination Date, or (b) in the absence of any such
employment or consulting agreement (or the absence of any definition of “cause”
contained therein), (i) the Executive’s conviction for, or plea of guilty or
nolo contendere to, a felony or a crime involving moral turpitude or other
material act or omission involving dishonesty, theft or fraud; (ii) the
Executive’s conduct that brings or is reasonably likely to bring the Company or
any of its Affiliates into public disgrace or disrepute or that affects the
Company’s or any of its Affiliates’ business in any materially adverse way;
(iii) the Executive’s failure to perform those duties which have historically
been within the scope of Executive’s responsibilities, provided that termination
under this Section 1.4(b)(iii) shall not be effective unless the Executive shall
have received written notice of the failure or violation from the Board (which
notice shall include a description of the reasons and circumstances giving rise
to such notice) seven (7) days prior to his or her termination and such failure
or violation is not cured (if curable) within seven (7) days following the date
upon which the Board provides notice under this Section 1.4(b)(iii), or (iv) the
Executive’s gross negligence, willful malfeasance or material act of disloyalty
with respect to the Company or its Affiliates.
For purposes of Section 1.4(b)(iv) no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) express authorization from the
Executive’s direct or indirect supervisor or the Board, or (B) the advice of
counsel for the Company, shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Company.
1.5    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(a)    the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” or “group”
(as such terms are used for purposes of Sections 13(d)(3) and 14(d)(2) of the
Exchange Act);


2



--------------------------------------------------------------------------------

Exhibit 10.41




(b)    any person or group is or becomes the “beneficial owner” (as such term is
used for purposes of Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly
or indirectly, of more than fifty percent (50%) of the total voting power of the
outstanding voting stock of the Company, including by way of merger,
consolidation or otherwise; or
(c)    during any period of twenty-four (24) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided, that
any person becoming a director subsequent to the date hereof, whose election or
nomination for election was approved by a vote of at least two-thirds (2/3) of
the Incumbent Directors then on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) shall be
an Incumbent Director; provided, however, that no individual initially elected
or nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director.
In addition, to the extent necessary to comply with Section 409A of the Code,
the transaction or event described in subsection (a), (b), or (c) must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).
1.6    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute, and the regulations and other formal guidance issued
thereunder.
1.7    “Disability” means the Executive has been determined to be disabled in
accordance with the Company’s disability insurance program applicable to the
Executive (or which would be applicable to the Executive if the Executive had
elected coverage thereunder), applying the definition of disability applicable
to the Executive under such disability insurance program.
1.8    “Equity Award” means an equity-based award granted to the Executive
pursuant to the Amended and Restated ClubCorp Holdings, Inc. 2012 Stock Award
Plan (or any other equity incentive plan of the Company) that (a) was granted
prior to the date of a Change in Control, and (b) remains outstanding and
partially or fully unvested as of the date of a Change in Control.
Notwithstanding the foregoing, Performance Restricted Stock Units granted to the
Executive pursuant to the Amended and Restated ClubCorp Holdings, Inc. 2012
Stock Award Plan on April 12, 2016, and all equity-based awards granted to the
Executive pursuant to any equity incentive plan of the Company after the
Effective Date shall not be considered “Equity Awards” for purposes of this
Agreement.
1.9    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Any reference in this Agreement to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.


3



--------------------------------------------------------------------------------

Exhibit 10.41




1.10    “Good Reason” means any of the following that occurs during the
Post-Change Period without the Executive’s consent:
(a)    a material reduction in the Executive’s base compensation or target bonus
opportunity (either upon one reduction or during a series of reductions during
the Post-Change Period);
(b)    a change of more than 50 miles in the geographic location at which the
Executive is based and principally performs services for the Company;
(c)    the material diminution in the Executive’s authority, duties, or
responsibilities (whether alone or in the aggregate considering a series of
reductions); or
(d)    any material breach by the Company of this Agreement, including a failure
by the Company to cause a successor, including the Surviving Entity, prior to or
as of the date it becomes a successor, to assume and agree to perform this
Agreement in accordance with the provisions of Section 6.3;
provided, however, the Executive may not terminate his or her employment for
Good Reason unless (i) not later than ninety (90) days after the initial
occurrence of any act or omission that constitutes Good Reason, the Executive
provides the Company with a written notice setting forth in reasonable detail
the actions or omissions that constitute Good Reason, (ii) the Company fails to
correct or cure the acts or omissions within thirty (30) days after it receives
such written notice, and (iii) the Executive terminates his or her employment
with the Company not later than fifteen (15) days after the expiration of such
cure period.
1.11    “Notice of Termination” means a written notice which sets forth (a) the
specific termination provision in this Agreement relied upon by the party giving
such notice, and (b) in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under such
termination provision.
1.12    “Post-Change Period” means the period commencing on the date a Change in
Control first occurs after the Effective Date and ending on the second
anniversary of such date.
1.13    “Surviving Entity” means the Company or its successor following a Change
in Control. For the avoidance of doubt, if the Change in Control is a
transaction described in Section 1.5(a), the Surviving Entity will be the
purchaser or an Affiliate of the purchaser that otherwise serves as successor to
the Company’s business.
1.14    “Termination Date” means the date of receipt of the Notice of
Termination; provided, however, that (a) if the Company terminates the
Executive’s employment due to Disability, the Termination Date shall be the 30th
day after the Executive’s receipt of the Notice of Termination unless the
Executive shall have resumed the full-time performance of duties before such
Termination Date, (b) if the Executive’s employment is terminated by reason of
death, then the Termination Date shall be the date of death of the Executive;
and (c) for purposes of determining the date of any payment of severance
benefits under Article II that are triggered by a termination of employment,


4



--------------------------------------------------------------------------------

Exhibit 10.41




the Termination Date shall be the date of the Executive’s “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and
regulations thereunder. For the avoidance of doubt, no Termination Date will
occur for purposes of this Agreement if (i) the applicable Change in Control is
as described in Section 1.5(a), (ii) as of the date of the Change in Control,
the Executive is offered a position with the Surviving Entity that would not be
described in Section 1.10(c), (iii) as of the date of the Change in Control, the
Executive is offered compensation by the Surviving Entity that would not be a
material reduction in the Executive’s compensation, and (iv) the Surviving
Entity assumes the Company’s obligations under this Agreement.
ARTICLE II.
OBLIGATIONS OF THE COMPANY
2.1    Termination for any Reason Prior to a Change in Control. If the
Executive’s employment is terminated for any reason prior to a Change in
Control, this Agreement shall terminate without further obligation under this
Agreement by the Company to the Executive, other than the obligation to pay the
Accrued Obligations to the Executive; provided, however, that notwithstanding
anything to the contrary in this Section 2.1, the parties agree that if the
circumstance described in Section 2.1 arises, nothing in this Section 2.1 shall
prevent the parties from separately agreeing to additional compensation to be
paid independently of the obligation under this Section 2.1.
2.2    Termination of Employment Due to Death or Disability. If the Executive’s
employment is terminated at any time due to his or her death or Disability, this
Agreement shall terminate without further obligation by the Company to the
Executive, other than the obligation to pay the Accrued Obligations to the
Executive or his or her legal representatives.
2.3    Termination by the Company for Cause or by the Executive Without Good
Reason. If at any time the Company terminates the Executive’s employment for
Cause or if the Executive terminates his or her employment without Good Reason
at any time, this Agreement shall terminate without further obligation by the
Company to the Executive, other than the obligation to pay the Accrued
Obligations to the Executive.
2.4    Termination by the Executive for Good Reason or by the Company Other Than
for Cause During the Post-Change Period. If, during the term of this Agreement,
there shall be a Change in Control, the Company terminates the Executive’s
employment for any reason other than for Cause and other than due to the
Executive’s death or Disability, and the Termination Date is during the
Post-Change Period, or if the Executive shall terminate his or her employment
for Good Reason during the Post-Change Period, the Company shall pay the Accrued
Obligations to the Executive. In addition, subject to the Executive’s timely
execution of a release of claims in substantially the form attached hereto as
Exhibit A (the “Release”), which Release shall have become fully effective and
irrevocable within sixty (60) days following the Termination Date in accordance
with Article III, the Executive shall receive the payments and benefits
described in this Section 2.4.
(a)    Severance. The Executive will receive a lump sum severance payment within
five (5) business days after the Release becomes fully effective and irrevocable
in accordance with Article III, but subject to Section 6.6(g), in an amount
equal to two times the sum of the Executive’s base annual salary (at the rate in
effect at the time of the Executive’s


5



--------------------------------------------------------------------------------

Exhibit 10.41




termination) and target annual bonus (disregarding any decrease in base
compensation or target bonus opportunity that constituted Good Reason).
(b)    Benefit Continuation. If the Executive timely elects continued group
health coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), the Company will pay the Executive’s COBRA
premiums for medical and dental coverage under the Company’s plans, as and when
due to the carrier, to continue the Executive’s coverage (including coverage for
eligible dependents, if applicable) (“COBRA Premiums”) for a twenty-four (24)
month period following the Termination Date (the “COBRA Premium Period”);
provided, however, that the Company will cease to pay the COBRA Premiums if the
Executive becomes eligible for group health insurance coverage through a new
employer. Notwithstanding the foregoing, (i) if the Company determines, in its
sole discretion, that it cannot pay the COBRA Premiums without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), or (ii) if the
Executive ceases to be eligible for COBRA continuation coverage, the Company
instead shall pay to the Executive, on the first day of each month of the
remainder of the COBRA Premium Period, a fully taxable cash payment for the
remainder of the COBRA Premium period equal to the amount of the monthly COBRA
Premium the Executive would be required to pay to continue his or her group
health coverage (including coverage for any covered dependents) (such amount,
the “Special Cash Payment”), for a number of months equal to the greater of (A)
the duration of the period in which the Executive and his eligible dependents
are enrolled in such COBRA coverage and (B) the number of months remaining in
the COBRA Premium Period, but not following the date the Executive becomes
eligible for group insurance through a new employer. In the event the Executive
becomes covered under another employer’s group health plan, the Executive must
immediately notify the Company of such event, and the Company shall cease
payment of the COBRA Premiums or Special Cash Payments (whichever is
applicable).
(c)    Country Club Membership. The Executive will be granted (i) a dues-free,
recallable “Life Membership” (“Membership”) at a country club of his or her
choice (“Club”), and (ii) “Signature Gold Golf” and “Community” privileges, as
the same may change from time-to-time or be discontinued; provided, however,
Executive shall be responsible for any and all charges associated with the use
of such privileges, other than the payment of dues for the same. Notwithstanding
the foregoing, the Executive shall also have “O.N.E.” privileges and discounts
for a period of sixty (60) calendar months beginning on the Termination Date.
The initiation deposit/fee for the Club shall be waived. There shall be no other
discounts associated with the Membership. The Executive may not transfer, sell,
pledge or encumber the Membership; provided, however, the Executive may transfer
the Membership from the Club to another club owned and operated by the Company
or its Affiliate once during the Executive’s lifetime, after which the successor
club shall become the Club under this Section 2.4(c). The Membership shall
transfer to the Executive’s surviving spouse in the event of the Executive’s
death and shall expire upon the death of the Executive’s surviving spouse. The
Executive must abide by all of the rules, regulations and policies and otherwise
pay all charges in a timely manner with the understanding that


6



--------------------------------------------------------------------------------

Exhibit 10.41




the Company or Club may terminate the Executive’s Membership without the need
for any grievance committee hearing in the event the Executive does not abide by
such requirements. The Membership may be recalled if the Company or its
Affiliate no longer owns the Club, at which time the new owner of the Company or
the Club (as applicable) shall be entitled to charge the Executive the then
current dues (subject to any periodic increases charged to other members of the
Club); provided, however, the Executive may transfer the Membership from the
Club to another club owned and operated by the Company or its Affiliate if the
Executive has not already done so under this Section 2.4(c) once during the
Executive’s lifetime, after which the successor club shall become the Club under
this Section 2.4(c).
(d)    Outplacement Services. The Company will pay up to $10,000.00 of
outplacement     services, to be coordinated through the Company’s human
resource department. No cash     will be offered or paid in lieu of such
outplacement services.
2.5    Termination After the Post-Change Period. If the Termination Date occurs
after the Post-Change Period, this Agreement shall terminate without further
obligation by the Company to the Executive, other than the obligation to pay the
Accrued Obligations to the Executive.
2.6    Treatment of Equity-Based Awards in a Change in Control. In the event a
Change in Control occurs during the term, then (a) any Equity Awards that would
otherwise have become vested based on the Executive’s continued employment and
the passage of time shall become fully vested as of the date of the Change in
Control; and (b) any Equity Awards that would otherwise have become vested based
on the Executive’s continued employment and the achievement of specified
performance criteria shall become vested assuming achievement of target
performance, and such vesting shall occur as of the date of the Change in
Control.




ARTICLE III.
WAIVER AND RELEASE OF CLAIMS AGAINST THE COMPANY

    As a condition of receiving the compensation and benefits described in
Section 2.4, the Executive must execute the Release (with such changes as the
Company may request to support the legality and effectiveness of the Release) as
provided in this Article III. The Company shall provide the Executive with a
copy of the Release within seven (7) days following the Termination Date, and
the Executive will be required to provide the Company with an executed copy of
the Release, for which the revocation period shall have lapsed, within sixty
(60) days following the Termination Date. For avoidance of doubt, the
compensation and benefits described in Section 2.4 will not be paid or provided
to the Executive if (a) the Executive fails to execute the Release within the
time frame specified in such Release (but in no event later than more than
fifty-three (53) days after the Termination Date), (b) the Executive revokes the
Release within the applicable revocation period set forth in such Release, or
(c) the revocation period expires more than sixty (60) days following the
Executive’s Termination Date.


7



--------------------------------------------------------------------------------

Exhibit 10.41




ARTICLE IV.
PARACHUTE TAX CAP
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (including
any acceleration) by the Company or any entity which effectuates a transaction
described in Section 280G(b)(2)(A)(i) of the Code to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined before application of any reductions required pursuant to this
Article IV) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred with respect to such
excise tax by the Executive (such excise tax, together with any such interest
and penalties, are hereinafter collectively referred to as the “Excise Tax”),
the Company will automatically reduce such Payments to the extent, but only to
the extent, necessary so that no portion of the remaining Payments will be
subject to the Excise Tax, unless the amount of such Payments that the Executive
would retain after payment of the Excise Tax and all applicable Federal, state
and local income taxes without such reduction would exceed the amount of such
Payments that the Executive would retain after payment of all applicable
Federal, state and local taxes after applying such reduction. To the extent
applicable, such reduction shall first be applied to any severance payments
payable to the Executive under this Agreement, then to the accelerated vesting
on any Equity Awards or other equity-based awards, starting with reversing
accelerated vesting of restricted stock, restricted stock units and performance
restricted stock units and other similar equity awards on a pro rata basis.
All determinations required to be made under this Article IV, including the
assumptions to be utilized in arriving at such determination, shall be made by
the Company’s independent auditors or such other certified public accounting
firm of national standing as may be designated by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by either the Company or the Executive. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion to such effect. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.
ARTICLE V.
NO MITIGATION
The Executive shall not have any duty to mitigate the amounts payable by the
Company under this Agreement by seeking new employment following termination.
Except as specifically otherwise provided in this Agreement, all amounts payable
pursuant to this Agreement shall be paid without reduction regardless of any
amounts of salary, compensation or other amounts which may be paid or payable to
the Executive as the result of the Executive’s employment by another employer.


8



--------------------------------------------------------------------------------

Exhibit 10.41




ARTICLE VI.
MISCELLANEOUS
6.1    Term. The term of this Agreement (the “Initial Term”) shall commence on
the Effective Date and, unless earlier terminated pursuant to Article II,
terminate on December 31, 2018; provided that if, as of December 31, 2018, a
Change in Control is “imminent,” the Initial Term shall be extended to March 31,
2019, (the “Extended Term”), and if, a Change in Control is also “imminent” on
March 31, 2019, the Extended Term shall be extended one more time, to June 30,
2019). This Agreement shall expire at the end of the Initial Term, the Extended
Term, or June 30, 2019 (as the case may be) unless there has been a Change in
Control, in which case this Agreement shall remain in effect in accordance with
its terms. For purposes of this Section 6.1, a Change in Control is “imminent”
if the Board has approved a specific agreement the consummation of which would
constitute a Change in Control. A Change in Control shall cease to be “imminent”
if without a Change in Control having occurred, either of the following has
occurred: (a) such specific agreement has been terminated or cancelled, or has
expired, or (b) the Board has determined that such agreement is no longer in
effect.
6.2    No Assignability. This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
6.3    Successors. This Agreement shall inure to the benefit of and be binding
upon the Company, and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly and agree to perform this Agreement.
6.4    Payments to Beneficiary. If the Executive dies before receiving amounts
to which the Executive has become entitled under this Agreement, such amounts
shall be paid as soon as administratively practicable in a lump sum to the
beneficiary designated in writing by the Executive, or if none is so designated,
to the Executive’s estate.
6.5    Non-alienation of Benefits. Benefits payable under this Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by the
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.
6.6    Section 409A of the Code.
(a)    Notwithstanding any provision of this Agreement, this Agreement shall be
construed and interpreted to comply with Section 409A of the Code, and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A of the Code or
regulations thereunder. Severance benefits payable under this Agreement are
intended to be exempt from the requirements of Section 409A of the Code as a
short-term deferral and/or as exempt separation pay to the maximum extent


9



--------------------------------------------------------------------------------

Exhibit 10.41




permitted under Section 409A of the Code, and this Agreement shall be construed
consistent with that intent.
(b)    For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of nonqualified deferred
compensation under the Agreement shall be treated as a separate payment of such
compensation for purposes of applying the Section 409A of the Code deferral
election rules and the exclusion from Section 409A of the Code for certain
short-term deferral amounts.
(c)    If, as of the date of the Executive’s “separation from service” (as
determined under Section 409A of the Code), the Executive is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i), then to
the extent that any amount or benefit that would be paid or provided to the
Executive under this Agreement prior to the first day of the seventh month
following the Executive’s “separation from service” constitutes an amount of
deferred compensation for purposes of Section 409A of the Code and is considered
for purposes of Section 409A of the Code to be owed to the Executive by virtue
of his or her separation from service, then such amount or benefit will not be
paid or provided during the six-month period following the date of the
Executive’s separation from service and instead shall be paid or provided on the
first business day that is coincident with or following the first day of the
seventh month following the Executive’s separation from service, except to the
extent that, in the Company’s reasonable judgment, payment during such six-month
period would not cause the Executive to incur additional tax, interest or
penalties under Section 409A of the Code.
(d)    Any reimbursements or in-kind benefits provided under the Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in the Agreement, (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and (iv)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
(e)    In no event whatsoever shall the Company be liable for any additional
tax, interest or penalties that may be imposed on the Executive by Section 409A
of the Code or any damages for failing to comply with Section 409A of the Code.
(f)    To the extent that this Agreement provides for indemnification by the
Company and/or the payment or advancement of costs and expenses associated with
indemnification, any such amounts shall be paid or advanced to the Executive
only in a manner and to the extent that such amounts are exempt from the
application of Code Section 409A in accordance with the provisions of Treasury
Regulation Section 1.409A-1(b)(10) or that are provided in accordance with
Section 409A of the Code.


10



--------------------------------------------------------------------------------

Exhibit 10.41




(g)    If payment of any amount of “deferred compensation” (as defined under
Section 409A of the Code, after giving effect to the exemptions thereunder) is
contingent upon the Executive’s taking any employment related action, including
but not limited to, execution of a release and waiver of claims, and if the
period within which the Executive must take the employment related action would
begin in one calendar year and expire in the following calendar year, then,
notwithstanding the provisions of the Agreement specifying the date of payment,
any payments contingent on such employment-related action shall be made in such
following calendar year (regardless of the year of execution of such release) if
payment in such following calendar year is required in order to avoid taxes,
interest and penalties under Section 409A of the Code.
6.7    Severability. If any one or more articles, sections or other portions of
this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any article, section or other portion not so declared to be unlawful
or invalid. Any article, section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such article,
section or other portion to the fullest extent possible while remaining lawful
and valid.
6.8    No Duplication of Benefits; Clawback. Payments and benefits payable or
otherwise due hereunder that are not subject to Section 409A of the Code shall
be offset (at the time otherwise payable) by any similar payments under any
other plan, policy or individual agreement providing for such similar payments.
Payments and benefits provided hereunder shall be in lieu of any termination or
severance payments or benefits for which the Executive may be eligible under any
of the plans or policies of the Company or an Affiliate or any agreement between
an individual and the Company or an Affiliate, or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar statute or regulation. The
Executive hereby acknowledges and agrees that the Executive may become subject
to the clawback provisions of the Dodd Frank Wall Street Reform and Consumer
Protection Act, and that pursuant thereto he or she may under certain
circumstances be obligated to pay back to the Company certain amounts previously
received by him or her.
6.9    Amendments. This Agreement shall not be altered, amended or modified
except by written instrument executed by the Company and the Executive.
6.10    Notices. All notices and other communications under this Agreement shall
be in writing and delivered by hand or by first class registered or certified
mail, return receipt requested, postage prepaid, addressed, if to the Executive,
at the most recent residence address on file with the Company, and if to the
Company, then to:
ClubCorp Holdings, Inc.
3030 LBJ Freeway, Suite 600
Dallas Texas, 75234
Attn: General Counsel


or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.


11



--------------------------------------------------------------------------------

Exhibit 10.41




6.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.
6.12    Governing Law. This Agreement has been executed and delivered in the
State of Texas, and its validity, interpretation, performance, and enforcement
will be governed by the laws of such state, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Texas or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas. Executive and the Company hereby
irrevocably submit to the exclusive jurisdiction of any state or federal court
located in Dallas County, Texas over any suit, action or proceeding, whether at
law or in equity, arising out of or relating to or concerning this Agreement. To
the fullest extent permitted by the law, the Executive and the Company waive any
rights to demand a jury trial with respect to any dispute arising out of or
relating to or concerning this Agreement. In any action for breach of this
Agreement or to enforce this Agreement, the prevailing party shall be entitled
to recover its reasonable costs of suit, including reasonable attorneys’ fees.
6.13    Captions. The captions of this Agreement are not a part of the
provisions hereof and shall have no force or effect.
6.14    Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company may withhold from any amounts payable under this Agreement
any federal, state or local taxes that are required to be withheld pursuant to
any applicable law or regulation.
6.15    No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement shall not be deemed a
waiver of such provision or any other provision of this Agreement. A waiver of
any provision of this Agreement shall not be deemed a waiver of any other
provision, and any waiver of any default in any such provision shall not be
deemed a waiver of any later default thereof or of any other provision.
6.16    Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to change in control or severance
payments and benefits, and supersedes any prior change in control severance
agreement and any change in control severance benefit provisions in any prior
employment agreement between the Company and the Executive. It has no effect on
restrictive covenants applicable to the Executive. To the extent permitted by
the applicable governing plan, this Agreement shall be deemed to be an amendment
to the agreements governing any Equity Award.
[SIGNATURE PAGE FOLLOWS]


12



--------------------------------------------------------------------------------


Exhibit 10.41




IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.


CLUBCORP HOLDINGS, INC.


By: /s/ Douglas H. Brooks
Name: Douglas H. Brooks
Title: Director




EXECUTIVE


/s/ Ingrid J. Keiser
Ingrid J. Keiser




[Signature Page to Change in Control Severance Agreement]



--------------------------------------------------------------------------------


Exhibit 10.41




EXHIBIT A
FORM OF RELEASE
AGREEMENT AND GENERAL RELEASE AND WAIVER, dated as of [INSERT DATE] (the
“Agreement”), by and between Ingrid J. Keiser, (the “Executive”) and ClubCorp
Holdings, Inc., a Nevada corporation (the “Company”).
The Executive and the Company mutually desire to enter into this Agreement
concerning the Executive’s separation from and termination of employment with
the Company. Where appropriate in the context of this Agreement, the term
“Company” includes, the Company’s past, present and future subsidiaries,
affiliates, divisions, parents, and any of its or their respective predecessors,
successors, assigns, assets, employee benefit plans or funds and its or their
past, present and future directors, officers, fiduciaries, trustees,
administrators, representatives, shareholders, members, general partners,
limited partners, agents, employees, and independent contractors, whether acting
on behalf of the Company or in their individual capacities.
1.    The Executive acknowledges and agrees that (a) the Executive’s last date
of employment with the Company was [INSERT DATE] (the “Separation Date”), (b)
the Separation Date was the termination date of the Executive’s employment with
the Company for purposes of participation in and coverage under all benefit
plans and programs sponsored by or through the Company, (c) the Company shall
have no obligation to rehire the Executive, or to consider the Executive for
employment, after the Termination Date, and (d) the Executive will not seek
employment with the Company at any time in the future.
2.    The Executive acknowledges that he or she has carefully read this
Agreement in its entirety, the terms and implications of this Agreement have
been fully explained to the Executive, the Executive has had answered to his or
her satisfaction any questions the Executive has asked with regard to the
meaning and significance of any provision of this Agreement, and that the
Executive fully understands the significance of all of the terms and conditions
of this Agreement.
3.    The Executive acknowledges that he or she has been given the opportunity
to consider this Agreement for [twenty-one (21)][forty-five (45)] days and
decide for himself or herself whether or not the Executive wants to sign it.
4.    The Executive acknowledges that he or she has been advised to consult with
an attorney of the Executive’s choice concerning this Agreement and the
implications to the Executive of signing or not signing it.
5.    The Executive acknowledges that he or she has carefully considered other
alternatives to executing this Agreement, and has decided that the Executive
wants to sign it.
6.    The Executive may accept this Agreement by signing it and returning it to
ClubCorp Holdings, Inc., [INSERT THEN CURRENT ADDRESS], attention:[INSERT
APPLICABLE NAME], within [twenty-one (21)][forty-five (45)] days of the
Executive’s receipt of this Agreement. The Executive is entitled to change his
or her mind and revoke this Agreement by


1



--------------------------------------------------------------------------------

Exhibit 10.41




indicating the Executive’s desire to do so in writing delivered to [INSERT
APPLICABLE NAME] at the address above (or by fax at [INSERT NUMBER]) by no later
than 5:00 p.m. Central Time on the seventh (7th) calendar day after the date the
Executive signs this Agreement (the “Revocation Period”). This Agreement will
not become effective and the Executive will not receive any of the benefits set
out below until the eighth (8th) calendar day after the Executive signs it (the
“Release Effective Date”). If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day.
7.    In consideration for the Executive’s signing and not revoking this
Agreement, the Company has agreed to pay the Executive the consideration set
forth in Section 2.4 of that certain Change in Control Severance Agreement,
dated as of [INSERT DATE], 2017, by and between the Company and the Executive
(the “CIC Severance Agreement”). The Company and the Executive expressly agree
that the Company is not otherwise obligated to pay such consideration; that the
Executive is not otherwise entitled to receive any of such consideration; and
that, if the Executive does not sign this Agreement or revokes this Agreement
during the Revocation Period, the Company will have no further obligations to
the Executive under the CIC Severance Agreement or this Agreement, including,
without limitation, the obligation to make the payments set forth in this
Section 7. The Executive acknowledges the adequacy and the sufficiency of the
consideration described in this Section 7.
8.    By entering into this Agreement, the parties do not admit, and
specifically deny, any liability or wrongdoing, or violation of any law,
statute, order, regulation or policy. It is expressly understood and agreed that
this Agreement is being entered into solely for the purpose of avoiding the
costs of litigation and amicably resolving all matters in controversy, disputes,
causes of action, claims, contentions and differences of any kind whatsoever
which have been or could have been alleged by the respective parties against
each other.
9.    The Executive acknowledges that he or she knows that there are various
state and federal laws which prohibit employment discrimination on the basis of
age, sex, race, color, creed, national origin, marital status, religion,
disability or veteran status and that these laws are enforced through the
Federal Equal Employment Opportunity Commission, and various state, city, county
and local human rights agencies. In addition, the Executive acknowledges that he
or she knows that there are other federal, state, and local laws of other types
or description regarding employment, including, but not limited to, claims
arising from or derivative of the Executive’s employment with the Company.
10.    The consideration set forth in Section 7 of this Agreement is in full and
complete satisfaction of all claims whatsoever the Executive may have against
the Company arising from the Executive’s employment and/or separation from
employment with the Company, or from any other matter whatsoever up to and
including the date of this Agreement, whether known or unknown and whether
foreseen or unforeseen. Without limiting the generality of the foregoing, the
Executive hereby fully and completely releases, waives, and forever discharges
any and all claims of any kind against the Company arising from the Executive’s
employment and/or separation from employment with the Company, or from any other
matter whatsoever up to and including the date of this Agreement, whether known
or unknown and whether foreseen or unforeseen, that the Executive


2



--------------------------------------------------------------------------------

Exhibit 10.41




may have or had, including, but not limited to, fraud, claims arising under Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621 et. seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et. seq.,
the Civil Rights Act of 1866, 42 U.S.C. §1981, 42 U.S.C. §1983, The Equal Pay
Act, as amended, 29 U.S.C. §206(d)(1), the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §201 et. seq., the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et. seq., the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §1001 et. seq., the Americans with Disabilities Act, 42
U.S.C. §12101 et. seq., the Civil Rights Act of 1991, 105 Stat. 1071, Executive
Order 11246, the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, the Worker Adjustment Retraining Notification Act
of 1988, the Family Medical Leave Act, the Fair Credit Reporting Act all as
amended, and any other federal, state and local fair employment practice law,
workers’ compensation law, unemployment insurance law, and any other employee
relations duties and obligations, whether imposed by express or implied
contract, tort (including, but not limited to, all intentional torts,
negligence, negligent hiring, training, supervision or retention), common law,
equity, public policy statute, executive order or law, any claims for physical
or emotional distress or injuries, or any other duty or obligation of any kind
or description, as well as any rights or claims the Executive or his or her
attorney or other representative have or may have for costs, expenses,
attorneys’ fees or otherwise. The foregoing shall not apply to the Executive’s
right to receive the payments and benefits provided under Section 2.4 of the CIC
Severance Agreement, nor to the Executive’s rights, if any, to indemnification
as an officer or employee of the Company or a fiduciary of any Company benefit
plan. In addition, nothing in this Agreement shall be construed to prevent the
Executive from communicating with, filing a charge with, or participating in an
investigation conducted by, any governmental agency, including, without
limitation, the Equal Employment Opportunity Commission, the Securities and
Exchange Commission or applicable state/city fair employment practices agency,
to the extent required or permitted by law, provided that in each case, such
communications with a government agency are consistent with all applicable laws,
or to prevent any challenge by the Executive to the waiver and release of any
claims as set forth herein; provided, that, except as required by law, the
Executive hereby agrees not to accept any award or settlement from any source or
proceeding (including, but not limited to, any proceeding brought by any other
person or by any government agency) with respect to any claim or right waived in
this Agreement. This Agreement does not limit the Executive’s right to receive
an award for information provided to any governmental agency.
11.    The Executive represents and warrants that the Executive has returned all
property belonging to the Company and has deleted all Company information from
the Executive’s home or personal computer, any smartphone, personal e-mail
accounts and electronic filings.
12.    The parties hereto agree and acknowledge that Section 2.4 and Articles
III, IV, V and VI of the CIC Severance Agreement shall remain in full force and
effect and shall remain fully enforceable following the Release Effective Date.
13.    The payments set forth in Section 7 of this Agreement are subject to
taxes and all applicable withholding requirements.


3



--------------------------------------------------------------------------------

Exhibit 10.41




14.    Except as specifically set forth in this Agreement, this Agreement
constitutes the entire agreement between the Executive and the Company with
respect to the subject matter hereof and may only be modified, altered or
changed in writing, signed by both the Company and the Executive.
15.    This Agreement has been executed freely, knowingly and voluntarily by the
Executive without duress, coercion, or undue influence, with a full
understanding of its terms. The Executive acknowledges and agrees that, prior to
executing this Agreement, the Executive has been provided with sufficient time
in which to consider this Agreement and that, in deciding to execute this
Agreement, the Executive has relied on his or her own judgment and further
acknowledges that the Executive is fully aware of its contents and of its legal
effects. The parties to this Agreement agree that no fact, evidence or
transaction currently unknown to them but which may hereafter become known to
them shall affect in any way or manner the final or unconditional nature of this
Agreement.
16.    This Agreement shall be interpreted and construed and enforced in
accordance with the laws of the State of Texas, excluding choice of law
principles thereof.
17.    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their respective successors, assigns and legal
representatives.
18.    The waiver by either party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach. If any
provision of this Agreement, or part thereof, shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction is authorized to so reform such invalid or
unenforceable provision, so that it would be valid, legal and enforceable to the
fullest extent permitted by applicable law.
19.    BY SIGNING THIS AGREEMENT, THE EXECUTIVE STATES THAT: THE EXECUTIVE HAS
READ IT; THE EXECUTIVE UNDERSTANDS IT AND KNOWS THAT HE OR SHE IS GIVING UP
IMPORTANT RIGHTS; THE EXECUTIVE AGREES WITH EVERYTHING IN IT; THE EXECUTIVE WAS
TOLD, IN WRITING, TO CONSULT AN ATTORNEY BEFORE SIGNING IT; THE EXECUTIVE HAS
HAD [21] [45] DAYS TO REVIEW THE AGREEMENT AND THINK ABOUT WHETHER OR NOT THE
EXECUTIVE WANTED TO SIGN IT; THE EXECUTIVE HAS SIGNED IT KNOWINGLY AND
VOLUNTARILY; AND, ONCE EXECUTED, THE EXECUTIVE HAS SEVEN DAYS TO REVOKE THIS
AGREEMENT AS PROVIDED IN SECTION 6 HEREOF.
[SIGNATURE PAGE FOLLOWS]


4



--------------------------------------------------------------------------------


Exhibit 10.41




WHEREFORE, the Executive and the Company now voluntarily and knowingly execute
this Agreement as of the day and year first written above.


CLUBCORP HOLDINGS, INC.


By:_______________________
Name:_____________________
Title:______________________




EXECUTIVE


__________________________
Ingrid J. Keiser


    




[Signature Page to Agreement and General Release and Waiver]

